Exhibit 99.1 SPARK NETWORKS® REPORTS SECOND QUARTER 2 LOS ANGELES, Calif., August 10, 2016 Spark Networks, Inc. (NYSE MKT: LOV) Quarterly Highlights · Spark Networks enters into transformative agreement with PEAK6 Investments, L.P. (PEAK6) · Company achieves positive Net Income of $329 thousand, a 4% margin1 · Adjusted EBITDA increases to $1.4 million, a 16% margin · Total Contribution grew to $7.6 million · Christian Networks achieves +80% Contribution Margin · JSwipe current paid subscribers now represent 3% of total Jewish Networks subscribers with ARPU in-line with total Jewish Networks
